                    Case 2:20-cv-01009-JCC Document 16 Filed 09/03/20 Page 1 of 3



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9        KENNETH HOOK and NORA HOOK,                          CASE NO. C20-1009-JCC
          individually and as a marital community,
10
                                                               ORDER
11                                Plaintiffs,
               v.
12
          HOLLAND AMERICA LINE N.V. d/b/a
13        HOLLAND AMERICA LINE N.V. LLC, a
          Curacao limited liability company,
14

15                                Defendant.

16
               This matter comes before the Court on Plaintiffs Kenneth and Nora Hooks’ motion for
17
     priority trial setting and to conduct trial via Zoom (Dkt. No. 8). Having considered the parties’
18
     briefing and the relevant record, the Court hereby DENIES the motion for the reasons explained
19
     herein.
20
     I.        BACKGROUND
21
               Plaintiffs live in Ontario, Canada. (Dkt. No. 1 at 1.) On March 7, 2020, Plaintiffs boarded
22
     the Zaandam, a cruise ship operated by Defendant Holland America Line N.V. (See id. at 1–2.)
23
     During Plaintiffs’ trip, the Zaandam suffered an outbreak of COVID-19. (See id. at 5–6; Dkt. No.
24
     10 at 7.) While still aboard the Zaandam, Mr. Hook fell ill; on April 2, the ship’s medical
25
     personnel confirmed that he had contracted COVID-19. (See Dkt. No. 1 at 7.) Mrs. Hook did not
26


     ORDER
     C20-1009-JCC
     PAGE - 1
               Case 2:20-cv-01009-JCC Document 16 Filed 09/03/20 Page 2 of 3




 1   contract the virus. (See generally id.) Mr. Hook was transferred to an Ontario hospital, where he

 2   remained until at least May 31. (See id. at 10.) Plaintiffs allege that Mr. Hook’s extended battle

 3   with the virus caused serious physical ailments that continue to affect him. (See id. at 9–10.)

 4           Plaintiffs filed the present action on June 29, 2020, asserting claims against Defendant

 5   based on theories of negligence. (See generally id.) Plaintiffs now move for an expedited trial

 6   date and move for the Court to conduct the trial over Zoom. (Dkt. No. 8.)

 7   II.     DISCUSSION

 8           A district court may “expedite the consideration of any action . . . if good cause is

 9   therefor shown.” 28 U.S.C. § 1657(a). A party can establish good cause by showing that “a right

10   under the Constitution of the United States or a Federal Statute . . . would be maintained in a

11   factual context that indicates that a request for expedited consideration has merit.” Id. Further,

12   Western District of Washington Local Civil Rule 40(a) allows a court to “make such orders as

13   may facilitate the prompt, inexpensive, and just disposition of any action.”

14           Here, Plaintiffs have not sufficiently supported their request for an expedited trial date.

15   Plaintiffs do not assert rights arising under the Constitution or a federal statute or establish that

16   such rights would be maintained in a context that merits expedited consideration. See 28 U.S.C.

17   § 1657(a); (see generally Dkt. No. 8). Instead, Plaintiffs assert that the long-term effects of Mr.

18   Hook’s hospitalization may affect his life expectancy, which supports prioritizing their trial.
19   (Dkt. No. 8 at 3.) Further, Plaintiffs assert that conducting the trial over Zoom is appropriate here

20   because Mr. Hook’s condition and border closures make travel difficult and court appearances

21   impractical. (Id. at 4.) However, the medical records attached to Plaintiffs’ motion are too remote

22   to illustrate Mr. Hook’s present health. (See generally Dkt. No. 9-1.) And though the Court

23   acknowledges the uncertainty associated with Mr. Hook’s condition, other considerations weigh

24   against departing from the Court’s standard trial procedures: it may be premature to expedite

25   proceedings because a trial date has not yet been set, and the Court is not convinced that the

26   significant logistical hurdles raised by Plaintiffs’ request can be sufficiently settled if


     ORDER
     C20-1009-JCC
     PAGE - 2
               Case 2:20-cv-01009-JCC Document 16 Filed 09/03/20 Page 3 of 3




 1   proceedings are expedited. Finally, a later trial date may allow time for some of Plaintiffs’

 2   concerns to resolve, including the travel and health risks and travel restrictions due to COVID-

 3   19. Therefore, Plaintiffs’ request for an expedited trial date must be denied at this time.

 4   Likewise, absent a trial date, Plaintiffs’ request to conduct their trial via Zoom is premature.

 5   III.   CONCLUSION

 6          For the foregoing reasons, Plaintiffs’ motion for priority trial setting and to conduct trial

 7   via Zoom (Dkt. No. 8) is DENIED.

 8          DATED this 3rd day of September 2020.




                                                           A
 9

10

11
                                                           John C. Coughenour
12                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-1009-JCC
     PAGE - 3
